PER CURIAM.
On moving papers that were legally sufficient, the petitioners sought to disqualify the respondent judge from presiding over non-jury commercial litigation pending in the trial court below. The petitioners’ attorney in the pending matter is the daughter of the incumbent circuit judge who defeated the respondent judge’s husband in a recent election. These facts are sufficient to have warranted the respondent judge’s entering an order of recusal. See Caleffe v. Vitale, 488 So.2d 627 (Fla. 4th DCA 1986).. See also Breakstone v. The Honorable Mary Ann MacKenzie, No. 88-2392 (Fla. 3d DCA Nov. 29,1988). We are confident that the respondent judge will enter an order of recusal, and, accordingly, we withhold formal issuance of our writ of prohibition.